Citation Nr: 1043106	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  04-33 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to July 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
pursuant to an Order of the United States Court of Appeals for 
Veterans Claims (Court) dated in June 2010 vacating an October 
2009 Board decision that denied service connection for cervical 
spine disability.  

The matter originally came to the Board on appeal from a January 
2004 rating decision by the Department of Veterans Affairs (VA) 
Hartford Regional Office (RO) in Newington, Connecticut.  The 
Board denied that matter in July 2007, and the Veteran appealed 
to the Court.  The Court vacated the July 2007 Board decision and 
remanded the matter to the Board for additional development which 
led to a Board remand in September 2008 and ultimately to the 
now-vacated October 2009 Board decision.  

In August 2005, a videoconference hearing before the undersigned 
Veterans Law Judge was held.  A transcript of that hearing is of 
record.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  The Veteran is not credible.

2.  Cervical spine disability was not present in service, was not 
manifested within one year of the Veteran's discharge from 
service, and is not otherwise etiologically related to service.


CONCLUSION OF LAW

Cervical spine disability was not incurred or aggravated during 
active service, and the incurrence or aggravation of arthritis of 
the cervical spine during such service may not be presumed. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for cervical spine 
disability.  The Board will initially discuss certain preliminary 
matters and will then address the pertinent law and regulations 
and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran was provided adequate VCAA notice in letters mailed 
in June 2002, February 2006 and March 2006.  Although the Veteran 
was not provided complete notice until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In 
this regard, the Board notes that following the provision of the 
required notice and the completion of all indicated development 
of the record, the originating agency readjudicated the Veteran's 
claim in August 2009.  There is no indication in the record or 
reason to believe that the ultimate decision of the originating 
agency on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and pertinent VA medical records have 
been obtained.  As will be explained elsewhere in this decision, 
the Board finds the Veteran's statements as to parachute jumps in 
service to be not credible, therefore, an additional examination 
is not necessary.  The current examinations adequately address 
all critical matters relevant to this claim.  VA primary care 
treatment records were obtained as required by the 2008 Court 
order.  Private treatment records identified by the Veteran were 
obtained to the extent they were available.  As for service 
treatment records, while a separation physical examination report 
is in the claims folder, the service treatment records are 
otherwise presumed to have been destroyed in a fire at the 
National Personnel Records Center (NPRC).  The Board finds that 
the RO and the Appeals Management Center (AMC) have undertaken 
all indicated development to obtain available service records.  
The record shows that the RO/AMC made multiple requests to the 
National Personnel Records Center (NPRC) for those records with 
negative results, with the exception of some morning reports.  
The Board finds that the RO/AMC conducted an exhaustive VCAA-
compliant search, and it is clear that further efforts to obtain 
these records would be futile.  Accordingly, the Board will again 
proceed with appellate review, mindful that when a veteran's 
records have been lost or are otherwise unavailable, the Board 
has a heightened duty to explain its findings and conclusions and 
to carefully consider the benefit-of-the- doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests arthritis to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Private and VA treatment records document the presence of 
cervical spine disability from January 2002 to the present.  
However, as will be explained below, the preponderance of the 
evidence establishes that no chronic disability of the cervical 
spine was present until more than one year after the Veteran's 
discharge from service and that the Veteran's current cervical 
spine disability is not etiologically related to his active 
service.

The Veteran urges that his cervical spine disorder has troubled 
him since service.  He testified before the undersigned that he 
first injured his back and neck on a long distance hike uphill 
which occurred over a two week period.  He stated he sought 
treatment for a swollen back and neck in the dispensary and was 
put on light duty for three weeks.  He further testified that he 
made approximately 32 parachute jumps from planes, and that his 
neck would be jerked upward when his parachute opened.  He 
recalled one time during which he was laid up for 14 days with 
light duty.  The Veteran explained that he kept going despite the 
pain at times because he was in an Airborne unit and there was 
pressure not to hold the others back.  The Veteran further 
testified that a Dr. Brantley who treated him for neck pain about 
a year after service had died and his records were unavailable.  
He further testified that he saw a Dr. Massie for headaches.

Records show a history of headaches, but no cervical spine 
disability, for almost 50 years following service.  A letter from 
M. Brantley, M.D., from March 1975, indicates that he treated the 
veteran in August 1956 for post-concussive syndrome.  Statements 
from W. Massie, M.D., show treatment from 1967 to 1974 for 
headaches most likely secondary to head injury in September 1952.  
Moreover, a VA neurological examination report dated in February 
1977 reflects an impression of headaches, dizziness and blurred 
vision for many years; post concussive syndrome does not usually 
last this long.  The Veteran appeared depressed, but without 
neurological deficit.

In April 1995, the Veteran underwent excision of a right neck 
lipoma which was causing dysphagia but there was no reference to 
the cervical spine.

Evidence of cervical spine disability is first noted in a January 
2002 VA radiology report indicating severe degenerative changes 
at C4-5 and C5-6, with loose bodies anterior to C2 which might be 
synovial in origin.

The Veteran was treated by P. Hackett, D.C., from September 2003 
through February 2007 for low back and chronic neck pain.  While 
Dr. Hackett opined in 2003 that the Veteran's lumbar spine and 
cervical spine degenerative changes more than likely resulted 
from previous trauma (specifically compression trauma) which 
"may" be related to his paratrooping, VA examiners in March 2007 
and July 2009 provided negative opinions as to etiology of the 
current cervical spine disability.

The Veteran has adamantly maintained that he was a paratrooper 
who injured his neck during multiple jumps in service.  His 
assertions in this regard are well-documented in the record.  The 
Board notes the aforementioned testimony before the undersigned 
as to his parachute activities and alleged resulting injuries.  
He also provided this history to his private health care 
providers, including chiropractor Patrick Hackett, D.C., as well 
as to the VA examiners in 2007 and 2009.  

There is no in-service documentation that the Veteran was a 
paratrooper or that he completed any parachute jumps in service 
or that he was injured in a parachute jump in service.  It is 
certainly acknowledged that his service treatment records are 
unavailable, with the exception of the report of physical 
examination at separation, which shows no pertinent injuries or 
spine disorder, due to circumstances beyond the Veteran's 
control.  There are, however, documents generated within the 
period of service, and these do not support his claim.  In this 
regard, his DD 214 and available morning reports reflect that he 
was in the Army and that his awards and decorations included the 
National Defense Service Medal.  He attended Quartermaster school 
for 12 weeks and a short-term parachute packing maintenance 
course.  He served part of his tour of duty in Japan.  He was 
part of the 187th Airborne Infantry team, Company K at Camp 
Chickamauga, Japan, in July 1954, according to morning reports 
showing that he was tried and convicted of a violation of the 
UCMJ.  In October 1953, he was admitted to the hospital at Fort 
Bragg while stationed with the 82nd Airborne.  An Army line of 
duty investigation found that the Veteran's unspecified injuries 
were due to his own misconduct and were not in the line of duty.  

Thus, the documentary evidence during service suggests that the 
Veteran was not engaged in parachuting.  

Certainly, the Veteran is competent to describe events in 
service.  Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

Having acknowledged that the Veteran is competent to describe 
such events, the Board now turns to whether he is credible as to 
his assertions.  The Board finds, upon review, that the Veteran's 
testimony as to parachuting activities in service is not 
credible.  The Board finds that the service records and the SGO 
records support a conclusion that he was not a paratrooper and he 
did not make parachute jumps in service.  His DD-214 provides 
compelling evidence that he did not perform parachuting of any 
kind.  He has no parachute badge and he did not attend 
paratrooper school.  Thus, the Board finds his testimony to be 
not facially plausible, because one would expect some 
documentation as to paratrooper status or parachuting activity.  
The available service records compel a finding that he was not a 
paratrooper and did not engage in parachuting, and thus favor a 
finding that he is not credible.  

Furthermore, the Board finds the Veteran's assertions as to 
continuous pain in the neck since service to be not credible 
because he did not complain of cervical spine problems at service 
separation and his cervical spine had no abnormalities for many 
years following service.  The Board finds that his assertions as 
to continuity of symptomatology since service are not credible.  

Further, the Board finds the lack of treatment or diagnosis of 
cervical spine disability in the separation examination and for 
years after service to be of more probative weight than the later 
complaints that he had neck problems since service.  

The Board finds the 2007 and 2009 VA examination reports to be 
more persuasive than Dr. Hackett's opinion as to the etiology of 
the current cervical spine disability.  Dr. Hackett's opinion is 
based upon an assertion by the Veteran that the Board finds not 
credible.  Thus, Dr. Hackett's conclusion is not probative as to 
etiology.  The March 2007 examiner stated that the osteoarthritic 
disease of the Veteran's cervical spine was most likely not due 
to service.  This examiner reviewed the claims folders and noted 
the lack of treatment for many years as well as the Veteran's 
report in primary care records from 2004 that his cervical spine 
pain began 6 or 7 years earlier.  While the Board notes 
parenthetically that the primary care record the examiner is 
referring to is actually dated in January 2002, this opinion is 
otherwise well-supported by reference to the record.  The Board 
agrees with the factual predicate of the March 2007 examiner that 
the cervical spine disability did not manifest for many years 
after service.  

The Board finds the March 2007 and July 2009 opinions by VA 
physicians to be highly persuasive because they are consistent 
with the record and supported by sound rationale.  The physicians 
reviewed the evidence of record, examined the Veteran and opined 
that the Veteran's degenerative joint disease of the cervical 
spine was not due to injury in service.  Rather, they found that 
the disability was more likely age-related.  See Wray v. Brown, 7 
Vet. App. 488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement of 
an adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position); see also Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).  
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches. . . As is true with any piece 
of evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators. . .").  In short, these two reports provide highly 
probative evidence against the Veteran's claim.  Again, Dr. 
Hackett's opinion is not afforded significant probative weight 
because it is based on an assertion the Board finds to be not 
credible.  

For the reasons discussed above, the Board must conclude that a 
preponderance of the evidence is against this claim.


ORDER

Entitlement to service connection for cervical spine disability 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


